DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3 – 6 and 8 – 10  are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks in RCE dated April 25, 2022 in regards to amended claims 1, 3 – 6 and 8 – 10 are persuasive, therefore; the rejection has been withdrawn and  further, after search and consideration, independent claims 1 and 9 are allowed.  
Although Bessemans (DE 10 2012 2221 910 A1) in view of Bauer (DE 40 29 404 A1) generally teaches a drive arm with the limitations of the claims, Bessemans alone or in combination with Bauer fails to teach, suggest or make obvious the first attachment slot, the second attachment slot, and the third attachment slot are offset relative to one another along the longitudinal direction, with the additional elements of the claim as required by amended independent claims 1 and 9.
Further, Stull (U.S. Patent Publication No. 2008/0155777 A1) teaches a drive arm with first, second, third and fourth attachment means, the reference fails to teach the third attachment slot is the longest, and is located between the first and second attachment slots along a direction transverse to the longitudinal direction with the additional elements of the claim as required by amended independent claims 1 and 9.
Claims 3 – 6, 8 and 10  are allowable as being dependents of allowed claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723